Name: Commission Directive 81/957/EEC of 23 October 1981 adapting to technical progress for the third time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: deterioration of the environment;  marketing;  European Union law
 Date Published: 1981-12-07

 Avis juridique important|31981L0957Commission Directive 81/957/EEC of 23 October 1981 adapting to technical progress for the third time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 351 , 07/12/1981 P. 0005 - 0044 Finnish special edition: Chapter 15 Volume 3 P. 0164 Spanish special edition: Chapter 13 Volume 12 P. 0040 Swedish special edition: Chapter 15 Volume 3 P. 0164 Portuguese special edition Chapter 13 Volume 12 P. 0040 COMMISSION DIRECTIVE of 23 October 1981 adapting to technical progress for the third time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (81/957/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Directive 79/831/EEC (2), and in particular Articles 19, 20 and 21 thereof, Whereas Annex I to Directive 67/548/EEC contains a list of dangerous substances, together with particulars of the classification and labelling procedures in respect of each substance (danger symbol, nature of risks and safety advice); Whereas examination of the list of dangerous substances has shown that this list needs to be adapted in the light of present scientific and technical knowledge or, more precisely, that it is necessary to change the classification and labelling of certain substances, to clarify certain names, to enter other substances on the list and to give additional explanatory notes to that list; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations, (1) OJ No 196, 16.8.1967. p. 1. (2) OJ No L 259, 15.10.1979, p. 10. HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 67/548/EEC is hereby amended as follows: >PIC FILE= "T0019919"> >PIC FILE= "T0019920"> >PIC FILE= "T0019921"> >PIC FILE= "T0019922"> >PIC FILE= "T0019923"> >PIC FILE= "T0019924"> >PIC FILE= "T0019925"> >PIC FILE= "T0019926"> >PIC FILE= "T0019927"> >PIC FILE= "T0019928"> Article 2 Before 31 December 1982 the Member States shall adopt and publish the provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. They shall apply such provisions not later than 1 July 1983. Article 3 This Directive is addressed to the Member States. Done at Brussels, 23 October 1981. For the Commission Karl-Heinz NARJES Member of the Commission ANNEX >PIC FILE= "T0019929"> >PIC FILE= "T0019930"> >PIC FILE= "T0019931"> >PIC FILE= "T0019932"> >PIC FILE= "T0019933"> >PIC FILE= "T0019934"> >PIC FILE= "T0019935"> >PIC FILE= "T0019936"> >PIC FILE= "T0019937"> >PIC FILE= "T0019938"> >PIC FILE= "T0019939"> >PIC FILE= "T0019940"> >PIC FILE= "T0019941"> >PIC FILE= "T0019942"> >PIC FILE= "T0019943"> >PIC FILE= "T0019944"> >PIC FILE= "T0019945"> >PIC FILE= "T0019946"> >PIC FILE= "T0019947"> >PIC FILE= "T0019948"> >PIC FILE= "T0019949"> >PIC FILE= "T0019950"> >PIC FILE= "T0019951"> >PIC FILE= "T0019952"> >PIC FILE= "T0019953"> >PIC FILE= "T0019954"> >PIC FILE= "T0019955"> >PIC FILE= "T0019956"> >PIC FILE= "T0019957">